Matter of Sawyer v Doyle (2020 NY Slip Op 07805)





Matter of Sawyer v Doyle


2020 NY Slip Op 07805


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


1160 CAF 19-01586

[*1]IN THE MATTER OF STACY L. SAWYER, PETITIONER-APPELLANT,
vMATTHEW J. DOYLE, RESPONDENT-RESPONDENT. 


RYAN JAMES MULDOON, AUBURN, FOR PETITIONER-APPELLANT. 
ROBERT A. DINIERI, CLYDE, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J.), entered July 26, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that respondent shall maintain custody and primary physical placement of the subject child and granted petitioner visitation on alternating Wednesdays. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court